            Case 2:18-cv-00237-APG-VCF Document 182 Filed 07/29/21 Page 1 of 2


1

2

3

4                                    UNITED STATES DISTRICT COURT

5                                           DISTRICT OF NEVADA

6
                                                        ***
      FRANK M. PECK,
7                                                          Case No. 2:18-cv-00237-APG-VCF
                            Plaintiff,
8     vs.
9
                                                           ORDER
      STATE OF NEVADA, et al,
10                                                         MOTION TO EXTEND TIME (SIXTH OR
                            Defendants.
                                                           MORE REQUEST [ECF NO. 181]
11
                                            ,

12
             Before the Court is pro se plaintiff Frank M. Peck’s seventh motion to extend time to respond to
13
     defendants’ motion to dismiss the second amended complaint. (ECF No. 181). The Court grants
14

15
     plaintiff’s request for an extension of time to respond until September 9, 2021 but warns the plaintiff

16   that there will be no further extensions to respond to defendants’ motion to dismiss the second amended

17   complaint.

18           ACCORDINGLY,

19           IT IS ORDERED that plaintiff’s seventh motion to extend time (ECF No. 181) is GRANTED IN
20
     PART. Plaintiff has until September 9, 2021 to respond to the defendants’ motion to dismiss the second
21
     amended complaint as detailed in this Order.
22
                                                     NOTICE
23
             Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and
24
     recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk
25
     of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal
           Case 2:18-cv-00237-APG-VCF Document 182 Filed 07/29/21 Page 2 of 2




     may determine that an appeal has been waived due to the failure to file objections within the specified
1
     time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file
2

3    objections within the specified time and (2) failure to properly address and brief the objectionable issues

4    waives the right to appeal the District Court's order and/or appeal factual issues from the order of the

5    District Court. Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch.

6    Dist., 708 F.2d 452, 454 (9th Cir. 1983).
7           Pursuant to LR IA 3-1, plaintiffs must immediately file written notification with the Court of any
8
     change of address. The notification must include proof of service upon each opposing party’s attorney,
9
     or upon the opposing party if the party is unrepresented by counsel. Failure to comply with this rule
10
     may result in dismissal of the action.
11
            IT IS SO ORDERED.
12
            DATED this 29th day of July 2021.
13
                                                                  _________________________
14
                                                                  CAM FERENBACH
15                                                                UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

                                                          2
